Citation Nr: 0945049	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  07-14 231	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUES

1.  Entitlement to service connection for elevated 
cholesterol.

2.  Entitlement to service connection for residuals of a left 
leg burn injury.

3.  Entitlement to service connection for residuals of a 
right hand injury.

4.  Entitlement to an initial compensable evaluation for 
hearing loss disability.

5.  Entitlement to an initial compensable evaluation for left 
index finger disability.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service from June 1974 to June 1978, 
and from April 1981 to July 2000, when he retired.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision issued by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in San Diego, California.  The appellant 
subsequently relocated to Kentucky, and the RO in Louisville, 
Kentucky, certified this case to the Board.

The appellant appealed the initial zero percent evaluations 
that were assigned to the hearing loss and left index finger 
disabilities when service connection was granted.  The 
appellant is, in effect, asking for higher ratings effective 
from the date service connection was granted (September 23, 
2004).  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Consequently, the evidence to be considered includes that for 
the entire time period in question, from the original grant 
of service connection for each disability to the present.

In August 2009, a Travel Board hearing was held at the RO 
before the undersigned Veterans Law Judge.  A transcript is 
in the claims file.

At the August 2009 Board hearing, the appellant submitted 
additional evidence concerning his hearing loss claim.  This 
evidence consisted of workplace photographs and written 
statements from the appellant's employer dated in August 
2009.  The appellant also submitted a written waiver of 
initial review of that evidence by the RO, and therefore 
referral to the RO of the evidence received directly by the 
Board is not required.  38 C.F.R. § 20.1304.

The issue of entitlement to service connection for the 
residuals of a right hand injury and the issue of entitlement 
to an initial compensable evaluation for the left index 
finger disability are herein REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
provide notice when further action by the appellant is 
required.


FINDINGS OF FACT

1.  On August 26, 2009, prior to the promulgation of a 
decision in the appeal, the appellant withdrew his appeal as 
to the issue of entitlement to service connection for 
elevated cholesterol.

2.  There is current clinical evidence of scarring from the 
reported in-service left leg burn injury.

3.  The service-connected hearing loss disability is 
manifested by Level I hearing acuity at worst.

CONCLUSIONS OF LAW

1.  The criteria for withdrawal by the appellant of his 
Substantive Appeal on the issue of entitlement to service 
connection for elevated cholesterol have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2009).

2.  With resolution of reasonable doubt in the appellant's 
favor, the criteria for service connection for a left leg 
burn scar have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 
1154, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).

3.  The criteria for an initial increased (compensable) 
evaluation for the hearing loss disability have not been met 
at any time.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, and 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, Table VI and Table 
VII, 4.86, Diagnostic Code 6100 (2009); Fenderson v. West, 12 
Vet. App. 119, 126 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).

On August 26, 2009, the appellant submitted a written 
statement in which he that he withdrew his claim of 
entitlement to service connection for elevated cholesterol.  
Hence, there remain no allegations of errors of fact or law 
as to that particular issue for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal of the elevated cholesterol service connection 
claim, and said claim is therefore dismissed.

II.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Given the fully favorable decision on the left ankle burn 
residual service connection claim contained herein, the Board 
finds that any defect in the notice or assistance provided to 
the Veteran in relate to that claim constitutes harmless 
error.

The Veteran's hearing loss disability claim arises from his 
disagreement with the initial noncompensable evaluation that 
was assigned to that disability following the grant of 
service connection.  Courts have held that, in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service connection claim has been more than substantiated, it 
has been proven.  As a result, no additional 38 U.S.C.A. 
§ 5103(a) notice is required because the purpose that the 
notice is intended to serve has been fulfilled.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Here, the 
appellant's service treatment records (STRs) dated between 
1974 and 2000 have been associated with the claims file.  
Private and VA outpatient medical treatment records have also 
been associated with the claims file.  The appellant was 
afforded VA medical examinations in December 2004, December 
2006, and December 2008.  A medical opinion is adequate when 
it is based upon consideration of the appellant's prior 
medical history and examinations and also describes the 
disability in sufficient detail so that the Board's 
"evaluation of the claimed disability will be a fully 
informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Each one of these examinations was conducted by a 
medical professional, and the associated reports reflect 
review of the appellant's prior medical records.  The 
examinations included reports of the symptoms for each 
disability and demonstrated objective evaluations.  The 
examiners were able to assess and record the condition of the 
appellant's left leg and auditory acuity.  Audiometric 
examinations were accomplished.

The Board finds that the examination reports are sufficiently 
detailed with recorded history, impact on employment and 
daily life, and clinical findings.  In addition, it is not 
shown that the examinations were in any way incorrectly 
prepared or that the VA examiners failed to address the 
clinical significance of the appellant's claimed conditions.  
Further, the VA examination reports addressed the applicable 
rating criteria.  As a result, the Board finds that 
additional development by way of another examination would be 
redundant and unnecessary.  See 38 C.F.R. § 3.326 and 
38 C.F.R. § 3.327 and Green v. Derwinski, supra.  Therefore, 
the Board concludes that the appellant was afforded adequate 
examinations.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008).

Furthermore, the Veteran had the opportunity to present 
testimony during his August 2009 Travel Board hearing.  He 
was informed about the kind of evidence that was required and 
the kinds of assistance that VA would provide and he was 
supplied with the text of 38 C.F.R. § 3.159.  He did not 
provide any information to VA concerning available relevant 
treatment records that he wanted the RO to obtain for him 
that were not obtained.  He had previously been given more 
than one year in which to submit evidence after the RO gave 
him notification of his rights under the pertinent statute 
and regulations.

The appellant was provided with notice as to the medical 
evidence for increased evaluations for hearing loss 
disabilities, as well as the assistance VA would provide.  
Therefore, there is no duty to assist that was unmet and the 
Board finds no prejudice to the Veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

All relevant facts with respect to the claims addressed in 
the decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

III.  The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

A.  Service connection

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  The resolution of this issue must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which the claimant 
served, his medical records and all pertinent medical and lay 
evidence.  Determinations relative to service connection will 
be based on review of the entire evidence of record.  
38 C.F.R. § 3.303(a).  There must be medical evidence of a 
nexus relating an in-service event, disease, or injury, and a 
current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
Grottveit v. Brown, 5 Vet. App. 91 (1993).

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist at some point during the claim process, 
and it must be shown that the present disability is the same 
disease or injury, or the result of disease or injury 
incurred in or made worse by the appellant's military 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
38 C.F.R. § 3.303(a); McClain v. Nicholson, 21 Vet. App. 319 
(2007).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Certain chronic disabilities may be 
presumed to have been incurred in service if they become 
manifest to a degree of 10 percent or more within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  In addition, service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The appellant testified at his August 2009 Travel Board 
hearing that, in August 1977, he spilled 185-degree water 
onto his lower left leg.  He stated that the area of the burn 
was on the left inside ankle approximately two to three 
inches above the ankle to two to three inches below the 
ankle, and all the way around.

Review of the Veteran's STRs reveals that he underwent 
medical examination for submarine school in April 1976.  No 
left ankle disorder was noted on examination.  The appellant 
underwent a service separation examination in June 1978; no 
significant problems relating to the left ankle were noted.  
In connection with his re-entry into service, the appellant 
underwent a medical examination in February 1981.  In the 
associated report of medical history, the appellant reported 
incurring second and third degree burns on the right lower 
leg in August 1977.  The examiner noted that the affected 
area was well-healed without contractures.  The rest of the 
appellant's service medical records contain no mention of any 
left ankle burn injury residuals or problems.  The November 
1990 re-enlistment examination, the May 1996 transfer 
examination, the April 1997 commissioning examination and the 
May 2000 retirement examination contain no complaints or 
findings related to any left leg burn injury residuals.

The appellant underwent a VA medical examination in December 
2004; a history of a burn on the anterior aspect of the left 
leg was noted.  The appellant reported that the area was 
essentially without any symptoms, although he did mention an 
occasional tingling feeling in his left leg at night.  On 
physical examination, the examiner was not able to find any 
visible scar.  The area of the injury had slightly less hair 
than on the same area of the left leg.  There was no pain in 
the area of the injury.  There was no adherence to the 
underlying tissue.  The texture of the skin was not 
irregular, atrophic, shiny or scaly.  There was no elevation 
or depression of the surface contour of the skin.  There was 
no apparent limitation of motion or limitation of function 
related t the burn injury of the lower left leg.  The 
examiner concluded that there was no scar residual to a first 
degree burn of the left lower anterior leg and that there was 
no associated functional impairment.

The appellant underwent another VA medical examination in 
November 2008; the appellant reported tripping when carrying 
boiling water and suffering a burn injury to the left leg, 
including loss of skin.  On physical examination, a scar was 
observed on the anterior surface of the left lower extremity 
in the area of the medial malleolus.  The scar was five 
centimeters in width and 14 centimeters in length.  The 
examiner rendered a diagnosis of lower extremity burn scar of 
the left leg.

The Board must assess the appellant's competence to report 
sustaining a left ankle burn during his military service, as 
well as his credibility.  See Barr v. Nicholson, 21 Vet. App. 
303, 307-08 (2007); Washington v. Nicholson, 19 Vet. App. 
362, 368-69 (2005).  In Barr and Washington, the Court noted 
that a Veteran is competent to testify to factual matters of 
which he had first-hand knowledge, and citing its earlier 
decision in Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), 
held that lay testimony is competent if it is limited to 
matters that the witness has actually observed and is within 
the realm of the personal knowledge of the witness; see also 
38 C.F.R. § 3.159(a)(2).  See also Davidson v. Shinseki, 581 
F.3d 1313 (2009) (noting that a layperson may comment on lay-
observable symptoms).

In this regard, the Board notes that the Veteran is competent 
to report that he spilled very hot water on his left lower 
leg.  There is no evidence of record to indicate that the 
appellant's statements on this point are lacking in 
credibility.  In addition, his STRs include mention of a 
lower leg burn injury that occurred in August 1977.  A VA 
examiner has found current clinical evidence of a scar of the 
left medial malleolus area that is consistent with the burn 
injury described by the appellant.  After consideration of 
the entire record and the relevant law, and with resolution 
of reasonable doubt in the appellant's favor, the Board finds 
that it is at least as likely as not that the appellant's 
left ankle scarring is related to service.  

B.  Increased rating

The law provides that disability evaluations are determined 
by the application of a schedule of ratings that is based 
upon an average impairment of earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  Where there is a reasonable doubt 
as to the degree of disability, such doubt will be resolved 
in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether they were raised by the appellant or not, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  In this case the evidence reviewed 
includes the Veteran's STRs; VA treatment records dated 
between 2004 and 2005; private treatment records dated 
between 2001 and 2004; the reports of VA examinations 
conducted in December 2004, and December 2008; third-party 
written statements; various written statements from the 
appellant and his representative; and the transcript from the 
August 2009 Travel Board hearing.

While a veteran's entire history is reviewed when assigning a 
disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, in determining the present 
level of a disability for any increased evaluation claim, the 
Board must also consider the application of staged ratings.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other 
words, where the evidence contains factual findings that 
demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings may be necessary.  
The issue before the Board then is taken to include whether 
there is any basis for a higher rating at any pertinent time, 
to include the present.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  When an unlisted 
condition is encountered it will be permissible to rate under 
a closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

The Veteran contends that the severity of his claimed hearing 
loss disability is not adequately reflected in the currently 
assigned evaluation.  During his August 2009 Travel Board 
hearing, he testified that he has problems with speech 
discrimination in his left ear.  He said he does not feel 
that the testing conducted by VA was a true test of speech 
discrimination because the test was conducted without the 
presence of background noise.

The determination of whether a veteran has a ratable hearing 
loss "disability" is governed by 38 C.F.R. § 3.385, which 
states that hearing loss will be considered to be a 
disability (for VA purposes) when the threshold level in any 
of the frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz, 
or cycles per second) is 40 decibels or greater; or the 
thresholds for at least three of these frequencies are 26 
decibels or greater; or speech recognition scores are less 
than 94 percent.  38 C.F.R. § 3.385.

Service connection for right and left (bilateral) 
sensorineural hearing loss was originally established by a 
March 2005 rating decision, effective as of September 2004.  
An initial evaluation of zero percent was assigned.  However, 
it was subsequently noted that the audiometric testing 
results for the appellant's right ear hearing loss never met 
the mandatory criteria listed in 38 C.F.R. § 3.385 for 
service connection for hearing loss.  Therefore, service 
connection for right ear hearing loss based on identified 
clear and unmistakable administrative error was severed in a 
July 2009 rating action.  The severance took effect on 
October 1, 2009.

The severity of a hearing loss disability is determined by 
comparison of audiometric test results with specific criteria 
set forth at 38 C.F.R. § 4.85.  Under 38 C.F.R. § 4.85(a), an 
examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a pure tone 
audiometry test.  Examinations are to be conducted without 
the use of hearing aids.  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1000, 2000, 3000 and 4000 Hz.  The Rating 
Schedule allows for such audiometric test results to be 
translated into a numeric designation ranging from level I, 
for essentially normal acuity, to level XI, for profound 
deafness, in order to evaluate the degree of disability from 
bilateral service-connected defective hearing.

The Veteran underwent a VA audiometric examination in 
December 2004.  The pure tone thresholds, in decibels, were 
as follows:

HERTZ:
1000
2000
3000
4000
Average

Right
5
5
20
30
15

Left
5
5
20
40
18


The speech audiometry testing revealed speech recognition 
ability of 100 percent in the right ear and 100 percent in 
the left ear.  (The right ear does not meet the standard 
found in 38 C.F.R. § 3.385 for a current hearing loss 
disability for VA purposes.)

These findings result in a corresponding designation of Level 
I hearing acuity in the right ear and Level I hearing acuity 
in the left ear.  Using Tables VI and VII pursuant to 
38 C.F.R. § 4.85, such findings result in a noncompensable 
disability evaluation.

He subsequently underwent further VA audiometric testing in 
December 2008; pure tone thresholds, in decibels, were as 
follows:

HERTZ:
1000
2000
3000
4000
Average

Right
5
10
20
30
16

Left
5
10
25
45
21


The speech audiometry testing revealed speech recognition 
ability of 100 percent in the right ear and 100 percent in 
the left ear.  (The right ear does not meet the standard 
found in 38 C.F.R. § 3.385 for a current hearing loss 
disability for VA purposes.)

These findings again result in a corresponding designation of 
Level I hearing acuity in the right ear and Level I hearing 
acuity in the left ear.  Using Tables VI and VII pursuant to 
38 C.F.R. § 4.85, such findings result in a noncompensable 
disability evaluation.

It should also be noted that the appellant does not 
experience an exceptional pattern of hearing as set forth in 
38 C.F.R. § 4.86.  This is so because not all puretone 
thresholds are 55 decibels or more, and because the 
thresholds at 2000 Hz or less than 70 decibels.  38 C.F.R. 
§ 4.86.

In cases where service connection is in effect only for one 
ear, VA may nevertheless pay compensation as if hearing loss 
in both ears was service connected provided that there is 
"[h]earing impairment in one ear compensable to a degree of 
10 percent or more as a result of service-connected 
disability and hearing impairment as a result of nonservice-
connected disability that meets the provisions of § 3.385 in 
the other ear."  38 C.F.R. § 3.383(a)(3).  In this case, the 
right ear hearing loss does not meet the standard found in 
38 C.F.R. § 3.385 for a current hearing loss disability for 
VA purposes and the left ear does not meet the criteria for a 
10 percent evaluation.

The Board has considered the appellant's contentions 
concerning his difficulty in hearing.  However, the objective 
clinical evidence of record simply does not support a 
compensable evaluation for his hearing loss disability.  The 
assignment of disability ratings for hearing impairment is 
derived by a mechanical application of the Rating Schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  The schedular evaluations are intended to 
make proper allowance for improvement by hearing aids.  
38 C.F.R. § 4.86.

Under Diagnostic Code 6100, a zero percent evaluation is 
assigned where hearing is at Level I for one ear and Level I 
for the other.  Under the pertinent regulations, a zero 
percent rating is yielded by both the December 2004 and the 
December 2008 VA audiometric examination results.  The 
requirements of 38 C.F.R. § 4.85 set out the numeric levels 
of impairment required for each disability rating, and those 
requirements are mandatory.  The Board must accordingly find 
that the preponderance of the evidence is against the 
appellant's claim for an initial compensable evaluation for 
his hearing loss disability.

Notwithstanding the above discussion, an increased evaluation 
for the hearing loss disability could be granted if it were 
demonstrated that the particular disability presented such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1).  Given the appellant's complaints 
associated with employment, the Board has considered whether 
this case should be referred to the Director of the VA 
Compensation and Pension Service for extraschedular 
consideration under 38 C.F.R. § 3.321(b)(1).  See Barringer 
v. Peake, 22 Vet. App. 242 (2008).  

The record reflects that the appellant has not required any 
hospitalization for the service-connected hearing loss, and 
that the manifestations of that disability are not in excess 
of those contemplated by the currently assigned zero percent 
rating.  Furthermore, although the appellant experiences 
occupational impairment, there is no indication in the record 
that the average industrial impairment from the hearing loss 
would be in excess of that contemplated by the assigned 
rating.  The Court has held that, "if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

The Board finds no evidence that the hearing loss disability 
presents such an unusual or exceptional disability picture as 
to require an extraschedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b).  As discussed above, 
there are higher ratings available for this disability, but 
the required manifestations had not been shown in this case.  
The Board further finds no evidence of an exceptional 
disability picture in regard to the hearing loss disability.  
The appellant has not required any hospitalization for this 
disability; nor has he required any extensive treatment.  The 
appellant has not offered any objective evidence of any 
symptoms due to the hearing loss disability that would render 
impractical the application of the regular schedular 
standards.  Consequently, the Board concludes that referral 
of this case for consideration of an extraschedular rating 
for the right leg varicose veins disability is not warranted 
in this case.  See Floyd v. Brown, 8 Vet. App. 88, 96 (1996); 
Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996) (when 
evaluating an increased rating claim, it is well established 
that the Board may affirm an RO's conclusion that a claim 
does not meet the criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or 
may reach such a conclusion on its own). 

In this case, the hearing loss described by the appellant 
fits squarely within the criteria found in the relevant 
rating scheme for hearing loss.  In short, the rating 
criteria contemplate not only his symptoms but the severity 
of his disability. For these reasons, referral for 
extraschedular consideration is not warranted for the hearing 
disability.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held 
that a TDIU claim is part of an increased rating claim when 
such claim is raised by the record.  The Court further held 
that when evidence of unemployability is submitted at the 
same time that the Veteran is appealing the initial rating 
assigned for a disability, the claim for TDIU will be 
considered part and parcel of the claim for benefits for the 
underlying disability.  Id.  In this case, the appellant has 
not alleged unemployability.  Furthermore, as reflected by 
the November 2008 VA medical examination report, he is still 
working in a full-time capacity.  Therefore, the Board finds 
that no further consideration of a TDIU award is warranted.

The Board acknowledges that the appellant, in advancing this 
appeal, believes that his hearing loss disability has been 
more severe than the assigned disability rating reflects.  He 
maintains that he experiences problems with speech reception 
that his due to his hearing loss disability and has submitted 
a written statement from his employer on that point.  Medical 
evidence is generally required to probatively address 
questions requiring medical expertise; lay assertions do not 
constitute competent medical evidence for these purposes.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay assertions may serve to support a claim by supporting the 
occurrence of lay-observable events or the presence of 
symptoms of disability subject to lay observation.  38 
U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  See also Davidson v. Shinseki, supra.

The Board has carefully considered the Veteran's contentions 
and testimony.  In this case, however, the competent medical 
evidence offering the specialized determinations pertinent to 
the rating criteria are the most probative evidence with 
regard to evaluating the pertinent symptoms for the hearing 
loss disability on appeal.  The lay testimony has been 
considered together with the probative medical evidence 
clinically evaluating the severity of the hearing loss 
disability symptoms.  The preponderance of the most probative 
evidence does not support assignment of any higher ratings.

Finally, based upon the guidance of the Court in Fenderson v. 
West, 12 Vet. App. 119 (1999), the Board has considered 
whether any staged rating is appropriate for the claimed 
disability.  As reflected in the decision above, the Board 
did not find variation in the Veteran's symptomatology or 
clinical findings for the hearing loss disability that would 
warrant the assignment of any staged rating for that 
disability, as the Court has indicated can be done in this 
type of case.  Based upon the record, the Board finds that at 
no time during the claim/appellate period has the hearing 
loss disability on appeal been more disabling than as 
currently rated.

The preponderance of the evidence is against the increased 
rating claim, and there is no reasonable doubt to be resolved 
in favor of the Veteran in relation to his claim.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

The appeal for the claim of entitlement to service connection 
for elevated cholesterol is dismissed.

Service connection for a burn scar of the left medial 
malleolus is granted.

Entitlement to an initial compensable evaluation for the 
hearing loss disability is denied.


REMAND

A determination has been made that additional development is 
necessary with respect to the remaining issue on appeal.  
Accordingly, further appellate consideration will be deferred 
and this case remanded to the AMC/RO for action as described 
below.

The Veteran testified at his August 2009 Travel Board hearing 
that he had a difficult time grasping and holding objects in 
both his right hand and his left hand.  He said he is right-
handed, and exhibited an inability to approximate his left 
thumb to his left little finger and he said that he believed 
that nerves affecting his thumb had been impaired during the 
in-service microsurgery to repair the index finger injury.  
Review of the post-service medical evidence of record 
reflects complaints of tingling and numbness in the fingers 
and hands.  The medical evidence of record does not indicate 
whether any of these findings and symptoms are part and 
parcel of the service-connected left index finger disability 
or whether they are related to some other condition such as 
the service-connected diabetes mellitus.  Therefore, the VA 
examinations of record were inadequate.  See Nieves-Rodriguez 
v. Peake, 22 Vet. App. 295 (2008).

Turning to the right hand service connection claim, review of 
the Veteran's STRs reveals that he incurred a second degree 
burn on his right hand in January 1982.  In January 1983, he 
suffered a laceration of the palm of his right hand.  In 
September 1983, he was noted to have small cuts on both 
hands.  In January 1984, the appellant sought medical 
treatment after his right index finger was caught in a door.  
In May 1990, the appellant incurred a laceration of right 
fourth finger.  While the appellant was afforded a medical 
examination of his right hand, only the injury to the right 
fourth finger was discussed by the examiner.  

The Court, in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per 
curiam), a case in which various psychiatric diagnoses had 
been rendered, pointed out that Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992), cuts both ways and a claimant cannot be held 
to a hypothesized diagnosis - one he is incompetent to 
render, as a layperson, when determining what his actual 
claim may be.  The Court found that VA should have considered 
alternative current conditions within the scope of the filed 
claim, and that diagnoses which arise from the same symptoms 
for which the claimant was seeking benefits do not relate to 
entirely separate claims not yet filed.  Rather, those 
diagnoses should have been considered to determine the nature 
of the claimant's current condition relative to the claim he 
did submit.  On remand, the appellant should be afforded a 
medical examination that encompasses all right hand pathology 
noted above.  

These considerations require further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
invoking its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, 
the duty to assist includes obtaining medical records and 
examinations where indicated by the facts and circumstances 
of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  The Court has stated that the Board's task is to 
make findings based on evidence of record - not to supply 
missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  
Thus, where the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill its statutory duty to assist the 
appellant to develop the facts pertinent to the claims on 
appeal.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

To ensure that VA has met its duty to assist in developing 
the facts pertinent to the claim on appeal and to afford full 
procedural due process, the case is REMANDED for the 
following:

1.  The AMC/RO must satisfy itself that 
all notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002 & Supp. 2009), the 
implementing regulations found at 
38 C.F.R. § 3.159 (2009) and any other 
applicable legal precedent has been 
completed.  

2.  The AMC/RO should contact the 
appellant to obtain the names and 
addresses of all VA medical care providers 
and treatment centers where he has been 
treated for any right or left hand 
problems since service.  The AMC/RO should 
obtain those records that have not been 
previously secured.

3.  The AMC/RO should contact the 
appellant to obtain the names and 
addresses of any other post-service 
medical care providers, private or 
government, including retired military, 
who have treated him for his claimed right 
and left hand pathology.  After securing 
the necessary release(s), the AMC/RO 
should obtain all associated records.  

4.  To the extent an attempt to obtain any 
of these records is unsuccessful, the 
claims file should contain documentation 
of the attempts made.  The appellant and 
his representative should also be informed 
of the negative results and be given 
opportunity to secure the records.

5.  After completing any additional 
notification and/or development action 
deemed warranted by the record, the AMC/RO 
should schedule the Veteran for orthopedic 
and neurologic examinations to determine 
the nature, extent, onset date and 
etiology of his claimed right and left 
hand pathology.  The claims file must be 
made available to and reviewed by the 
examiners.  Any studies, such as X-rays, 
deemed necessary should be performed.  

The examiners should consider the 
information in the claims file and the 
data obtained from the examination to 
provide an opinion as to the diagnosis and 
etiology of any right or left hand 
disorder found.  The examiners should 
offer an opinion as to whether the onset 
of any current disorder(s) is attributable 
to the appellant's active military 
service, as follows:

(a)  Is the Veteran currently diagnosed 
with any chronic disorder of any part of 
the right hand or left hand, including 
arthritis?  The examiners should discuss 
whether or not there exist residuals 
from the 1985 left index finger surgery; 
the second degree burn on the right hand 
in January 1982; the January 1983 
laceration of the palm of the right 
hand; the September 1983 small cuts on 
both hands; the January 1984 right index 
finger injury; the May 1990 laceration 
of right fourth finger; and diabetic 
neuropathy.

(b)  What is the likelihood, based on 
what is medically known about any such 
diagnosed disorder, including arthritis, 
that any of the appellant's claimed 
right or left hand pathology had its 
onset during his military service from 
June 1974 to June 1978, or from April 
1981 to July 2000?

(c)  What is the likelihood, based on 
what is medically known about any such 
diagnosed right or left hand disorder, 
including arthritis, that any of the 
claimed right or left hand pathology had 
its onset within one year of separation 
from service in July 2000?

(d)  What is the likelihood, based on 
what is medically known about hand 
disorders, including arthritis, that any 
left hand pathology is etiologically 
related to his in-service surgery on the 
left index finger?  

In assessing the relative likelihood as to 
origin and etiology of the conditions 
specified above, the examiners should 
apply the standard of whether it is at 
least as likely as not (i.e., to at least 
a 50-50 degree of probability) that each 
claimed disorder is causally or 
etiologically related to the Veteran's 
active service, or whether such a causal 
or etiological relationship is unlikely 
(i.e., less than a 50 percent 
probability), with the rationale for any 
such conclusion set out in the report.

Note:  As used above, the term "at least 
as likely as not" does not mean merely 
within the realm of medical possibility, 
but rather that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against it.

If any opinion and supporting rationale 
cannot be provided without invoking 
processes relating to guesses or judgment 
based upon mere conjecture, the examiners 
should clearly and specifically so specify 
in the report, and explain why this is so.

6.  Upon receipt of the VA medical 
examination reports, the AMC/RO should 
conduct a review to verify that all 
requested opinions have been offered.  If 
information is deemed lacking, the AMC/RO 
should refer the report to the VA 
examiner(s) for corrections or additions.  
See 38 C.F.R. § 4.2 (If the findings on an 
examination report do not contain 
sufficient detail, it is incumbent upon 
the rating board to return the examination 
report as inadequate for evaluation 
purposes.).  

7.  After all appropriate development has 
been accomplished, the AMC/RO should 
consider all of the evidence of record and 
re-adjudicate the appellant's claims.  If 
any benefit sought on appeal remains 
denied, the appellant should be provided a 
supplemental statement of the case (SSOC) 
and given an appropriate period of time 
for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


